

VENATOR EXECUTIVE
ELECTIVE DEFERRAL PLAN


This Elective Deferral Plan of Venator Materials PLC is effective as of January
1, 2018 except as otherwise provided in this Plan.


ARTICLE I
NAME


1.1    Name. The Plan shall be known as the "Venator Executive Elective Deferral
Plan" and is hereinafter sometimes referred to as the "Plan".


ARTICLE II
PURPOSE


2.1    Purpose. This Plan has been created for the primary purpose of providing
certain key employees with the flexibility to defer the receipt of income,
including amounts that cannot be deferred under the provisions of the Venator
401(k) Plan because of legal limitations applicable to that plan. The Plan is
intended to be an unfunded plan maintained primarily for the purpose of
providing deferred compensation for a select group of management or highly
compensated employees for purposes of the Employee Retirement Income Security
Act of 1974, as amended ("ERISA") and shall be administered as such.


ARTICLE III
DEFINITIONS


When used herein, the following words shall have the meanings indicated, unless
the context clearly indicates otherwise:


3.1    Accounts. The words "Accounts" shall mean the Deferral Account described
in Section 4.2, the Supplemental Matching Account described in Section 4.3, and
the Supplemental Company Contributions Account described in Section 4.4.


3.2    Affiliate. The word "Affiliate" means (i) a corporation which is a member
of a controlled group of corporations (within the meaning of Section 1563(a) of
the Code determined without regard to Sections 1563(a)(4) and (e)(3)(C) thereof)
which includes an Employer, and (ii) any trade or business (whether or not
incorporated) which is under common control (as defined in Section 414(c) of the
Code as modified by Section 415(h) of the Code and regulations thereunder) with
an Employer.


3.3    Beneficiary. The word "Beneficiary" shall mean the person or persons
entitled to receive benefits upon the death of a Member under this Plan.


3.4
Change of Control.



(a)The words "Change of Control" shall mean the occurrence of one or more of the
following events, subject to the remaining provisions of this Section 3.4:


(1)    any person or more than one person acting as a group (other than those
persons described in (d) below) acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition) ownership of stock of
Venator Materials PLC possessing 35 percent or more of the total voting power of
the stock of such corporation; or




1

--------------------------------------------------------------------------------




(2)    the date a majority of members of the board of directors of Venator
Materials PLC is replaced during any 12-month period by directors whose
appointment or election is not endorsed by a majority of the members of the
board of directors of Venator Materials PLC before the date of the appointment
or election.


(b)With respect to an event described in subsection (a) above, such event shall
be a Change of Control with respect to a Member only if Venator Materials PLC is
one of the following:


(1)    The corporation for whom the Member is performing services at the time
the event described in subsection (a) occurs; or


(2)    The corporation that is the majority shareholder of the corporation for
whom the Member is performing services at the time of the event described in
subsection
(a) occurs; or


(3)    A corporation in a chain of corporations in which each corporation is a
majority shareholder of another corporation in the chain, ending in the
corporation for whom the Member is performing services at the time the event
described in subsection
(a) occurs.


(c)For purposes to determining ownership of stock in a corporation under this
Section 3.4, the attribution rules described in Treasury Regulation
§1.409A-3(i)(5)(iii) shall apply. For purposes of this Section 3.4, majority
shareholder is a shareholder owning stock having more than 50 percent of the
total fair market value and of the total voting power of the stock of such
corporation. As used in this Section 3.4, the term "corporation" means an entity
that is a corporation for federal tax purposes under Code Section 7701 and the
regulations thereunder.


(d)The acquisition of additional control of Venator Materials PLC by any person
or more than one person acting as a group who already own 35 percent or more of
the total voting power of the stock of such corporation shall not be considered
a Change of Control event under subsection (a)(1) above. Furthermore,
acquisitions of stock ownership in Venator Materials PLC from Huntsman
Corporation by any person or more than one person acting as a group shall not
constitute a Change of Control under subsection (a)(l) above.


(e)The determination of whether persons are acting as a group for purposes of
this Section 3.4 shall be made by applying the provisions of Treasury Regulation
§l.409A- 3(i)(5)(vi)(D). It is the intent of this Section 3.4 that an event
described herein will be a Change of Control with respect to a Member only if it
is "change in the ownership or effective control of the corporation" within the
meaning of Code Section 409A(a)(2)(A)(v) with respect to the Member.


3.5
Code. The word "Code" shall mean the Internal Revenue Code of 1986, as amended.



3.6    Commencement Date. The words "Commencement Date" shall mean the
Termination Date of the Member, provided, however, if the Member is a Specified
Employee as of the Termination Date, then the Commencement Date shall be the
date that is six months after the Termination Date.


(a)"Specified Employee" means a Member who as of the Termination Date of the
Member is considered a Key Employee of the Employer or a Related Employer, any
stock of which is publicly traded (whether on an established securities market
or otherwise) as of the Termination Date.




2

--------------------------------------------------------------------------------




(b)A Member is considered a "Key Employee" for the entire 12 month period
beginning on an April 1 (this April 1 is referred to herein as the applicable
effective date) if the Member meets the requirements of Code Section 416(i)(l
)(A)(i), (ii), or (iii) (applying the applicable regulations thereunder but
disregarding Code Section 416(i)(5)) at any time during the 12-month period
ending on the December 31 immediately preceding the applicable effective date.
For example, if the Member met the applicable requirements of Code Section
416(i) listed above at any time during the 2018 calendar year, then for the 12
month period beginning April 1, 2019 the Member will be considered a Key
Employee.


3.7
Compensation. The word "Compensation" has the following meaning:



(a)    "Compensation" shall mean the total of all amounts paid by the Employer
by reason of services performed by the Member, including any amount of annual
general bonus pay and discretionary target bonus pay.


(b)    Notwithstanding the foregoing, the Member's Compensation shall be
determined without taking into account any of the following:


(1)    Contributions or payments by the Employer for or on account of the Member
under any employee benefit plan, including but not limited to any qualified
pension plan and any health or welfare plan;


(2)    Compensation received within the United States that is not subject to
employer income tax withholding under Code Section 3402 (or any successor
thereof) or Compensation received outside the United States which would not be
subject to such withholding if received within the United States;


(3)
Income caused by the exercise of stock options;



(4)    Income attributable to benefits received under any long term disability
plan maintained by the Company; and


(5)    Automobile, housing, hardship, travel, meal or entertainment allowance;
relocation expenses, including relocation allowance, living expenses; lump sum
payments upon termination of employment; travel bonus; miscellaneous, memo or
other lump sum earnings; foreign service premium; severance payments; tax
assistance program payments; payments for medical or dental insurance waivers,
insurance additive; and other taxable fringe benefits including physical exams
and Christmas gifts or awards.


(c)    Notwithstanding the foregoing, a Member's Compensation shall include
contributions made on behalf of the Member under a salary reduction agreement to
any plan of the Employer qualifying under Code Sections 125, 401(k), or 408(k),
and any amounts earned but deferred at the election of the Member pursuant to
the terms of this Plan or any other nonqualified deferred compensation plan of
the Employer.


3.8    Deferral Account. The words "Deferral Account" shall mean the account
maintained on the books of the Employer as described in Section 4.2.




3

--------------------------------------------------------------------------------




3.9    Employer. The word "Employer" shall mean Venator Materials PLC (Venator)
or any successor thereof, if its successor shall adopt this Plan. In addition,
unless the context indicates otherwise, as used in this Plan the term "Employer"
shall also mean and include all participating employers.


Any Affiliate of Venator that has been granted permission by the board of
directors of Venator to participate in this plan will thereby become a
participating employer in this Plan. This permission shall be granted under such
conditions and upon such conditions as the board of directors of Venator deems
appropriate. As of the Effective Date, Huntsman P&A Americas LLC is a
participating employer in the Plan. By a separate schedule, an adopting employer
may set forth the manner in which this Plan will apply to its participating
employees. The obligations of an Employer hereunder shall be limited to the
employees of that Employer participating in this Plan.


3.11    Member. The word "Member" shall mean an executive employee of an
Employer who is specifically designated as a Member by the President (or the
employee of the Employer who has the responsibilities of the chief executive
officer of that Employer if there is no employee with the title of president) of
that Employer. The designation shall specify the date as of which the executive
employee becomes a Member of the Plan. The Members as of the effective date of
the Plan are set forth on the Schedule attached to this Plan. Notwithstanding
the foregoing provisions of this section, the President of the Employer (or the
employee of the Employer who has the responsibilities of the chief executive
officer of that Employer if there is no employee with the title of president)
shall have full discretion to adjust the status of any individual that is an
employee of that Employer for purposes of this Plan (whether to include an
employee or to remove an employee or to set or adjust the terms of
participation) In the event an individual ceases to be a Member of the Plan or
otherwise experiences a change in status, any right to make deferrals into this
Plan shall thereupon cease. Any rights earned under this Plan prior to the
change in status shall be paid to the individual at such time as it would
otherwise have been, but for the change in status, under the terms of this Plan.


3.12    Plan. The word "Plan" shall mean the Elective Deferral Plan set forth in
and by this document, as the same may be amended from time to time.


3.13    Plan Administrator. The words "Plan Administrator" shall mean the person
or entity designated by the President of Venator to administer this Plan. In the
absence of an effective designation, it shall mean the Global Compensation &
Benefits Director of Venator (or the employee with the responsibilities of the
benefits director of Venator if there is no employee with that title).


3.14
Plan Year. The words "Plan Year" shall mean the calendar year.


3.15    Related Employer. The word "Related Employer" means (i) a corporation
which is a member of a controlled group of corporations (within the meaning of
Code Section 1563(a) determined without regard to Sections l 563(a)(4) and
(e)(3)(C) thereof), and (ii) any trade or business (whether or not incorporated)
which is under common control (as defined in Code Section 414(c) and regulations
thereunder) with an Employer.


3.16    401(k) Plan. The words "401(k) Plan" shall mean the Venator 401(k) Plan
and any successor to that Plan.


3.17    401(k) Plan Member. The words "401(k) Plan Member" shall mean any Member
of this Plan who is participating in the 401(k) Plan.




4

--------------------------------------------------------------------------------




3.18    Supplemental Company Contributions Account. The words "Supplemental
Company Contributions Account" shall mean the account maintained on the books of
the Employer as described in Section 4.4.


3.19    Supplemental Matching Account. The words "Supplemental Matching Account"
shall mean the account maintained on the books of the Employer as described in
Section 4.3.


3.20    Termination Date. The words "Termination Date" mean the date as of which
the Plan Administrator reasonably determines that no further personal services
to the Employer or any Affiliate, whether as an employee or otherwise, will be
provided by the Member (or reasonably determines that the anticipated level of
bona fide services by the Member to be performed after such date is no more than
20 percent of the average level of services provided during the immediately
preceding 36-month period (or the full period during which services were
rendered if less than 36 months)). For purposes of this determination, the
Member shall be treated as continuing to provide personal services for purposes
of this Plan during the period up to six months that the Member is on military
leave, sick leave or other bona fide leave of absence, or treated as continuing
to provide personal service during the entire period of such leave if the Member
retains the right to reemployment under applicable law or by contract at the end
of such leave.


3.21    Unforeseeable Emergency. The words "Unforeseeable Emergency" of a Member
shall mean a severe financial hardship to the Member resulting from an illness
or accident of the Member, the spouse of the Member, the beneficiary of the
Member or a dependent of the Member (as defined in Code Section 152, without
regard to Code Sections 152(b)(l), (b)(2) and (d)(l)(B)), loss of the Member's
property due to casualty, or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the Member
that is determined by the Plan Administrator to be an "unforeseeable emergency"
within the meaning of Code Section 409A(a)(2)(B)(ii).


ARTICLE IV
ACCOUNTS


4.1    Deferral Election.


(a)To the extent permitted by (b) below, each Member may elect to defer the
receipt of a portion of his or her Compensation. Subject to (c) below, the
election must be made prior to the beginning of the year during which the
services are performed to which the Compensation relates and it cannot be
modified on or after the beginning of such year. Notwithstanding the forgoing, a
Member who first becomes a Member during a year may make an election within 30
days of the date he or she first becomes a Member which election shall apply to
Compensation relating to services performed after the election is made. For
purposes of determining when a Member first becomes a Member of the Plan, any
other plan of the Employer that must be aggregated with this Plan for purposes
of applying the requirements of Code Section 409A shall be treated as part of
this Plan. An election shall be in writing and shall conform to the applicable
rules and procedures established by the Plan Administrator.


(b)A Member may not elect to defer more than 75 percent of the Compensation of
the Member which relates to the year to which the election relates (applying
this limit separately to bonus payments in the discretion of the Plan
Administrator).


(c)The Plan Administrator may provide for separate elections with respect to
regular salary and bonus payments. To the extent an election relates to bonus
payments which are determined by the Plan Administrator to qualify for the
special election rules applicable to performance-based


5

--------------------------------------------------------------------------------




compensation under Code Section 409A, the election will be timely for purposes
of (a) above if it is made no later than six months before the end of the
performance period for the bonus as determined under Code Section 409A;
provided, however, that in no event may the election be made after the bonus has
become readily asce1iainable (as defined in Treasury Regulation§1.409A-2(a)(8)).
Such election cannot be modified on or after the date that is the earlier of six
months before the end of the performance period or the date that the bonus has
become readily asce1iainable.


(d)Notwithstanding the restrictions on the modification of elections of (a) and
(c) above, the deferral elections of a Member who elects under Section 5.5 to
receive a distribution upon an Unforeseeable Emergency shall be cancelled as of
the date of the election under Section 5.5. The cancellation shall be applicable
to all payroll periods of the year ending after the cancellation. Following a
cancellation, no further elections of deferral may be made with respect to
Compensation for services rendered during that year.


4.2    Establishment and Determination of Deferral Account. The Employer shall
establish a Deferral Account on its books for each Member that is an employee of
that Employer. The Deferral Account of a Member shall be credited with each of
the following:


(a)Under rules established by the Plan Administrator, the Employer shall credit
to the Deferral Account of the Member the amount specified in a proper election
of the Member under Section 4.1 at the time the Compensation would otherwise
have been paid to the Member. The Compensation actually paid to the Member for
the period by the Employer shall be reduced by the amount credited to the
Deferral Account under this Section 4.2(a).


(b)As of the end of each month, and as of the date the benefit is payable under
A1iicle V, the Employer shall adjust the Deferral Account of a Member under
rules established by the Plan Administrator to reflect the increase or decrease
that would have been incurred by the account since the last day of the preceding
month if the account had been invested for the applicable period in the
investments selected in advance by the Member from those made available by the
Plan Administrator, or to the extent no selection has properly been made, by
adjusting the account to reflect the increase or decrease that would have been
incurred by the account for the applicable period if the account had been
invested for the applicable period in the fund selected in its sole discretion
by the Plan Administrator.
(c)The Plan Administrator shall prescribe such rules as it deems necessary or
appropriate regarding the adjustments to be made to the Deferral Accounts to
reflect the timing of investment elections made by the Member and the timing of
amounts being credited or debited to the Deferral Accounts.


The Deferral Account balance of a Member shall be debited with the amount paid
to or on behalf of the Member under this Plan related to that account.


4.3    Establishment and Determination of Supplemental Matching Account. The
Employer shall establish a Supplemental Matching Account on its books for each
40l(k) Plan Member that is an employee of that Employer. The Supplemental
Matching Account of a 40l(k) Plan Member shall be credited with each of the
following:


(a)As of the end of each Plan Year, the positive difference, if any, between (1)
and (2) below:




6

--------------------------------------------------------------------------------




(1)    The matching contribution allocations that would have been credited to
the account of the 401(k) Plan Member for the Plan Year if those allocations had
been made under the 40l(k) Plan (i) by taking into account the defe1rnls made by
the Member under the 401(k) Plan and Section 4.1 of this Plan, (ii) by taking
into account the Compensation of the Member for the Plan Year, and (iii) without
taking into account the limitations of Code Sections 415, 401(k), 401(m) and
401(a)(l7).


(2)    The matching contribution allocations that have been credited to the
account of said 401(k) Plan Member under the 401(k) Plan for the Plan Year in
accordance with the terms of the 401(k) Plan.


(b)As of the end of each year, and as of the date the benefit is payable under
Article V, the Employer shall adjust the Supplemental Matching Account of a
401(k) Plan Member under rules established by the Plan Administrator to reflect
the increase or decrease that would have been incurred by the account since the
last day of the preceding year if the account had been invested for the
applicable period in the investments selected in advance by the Member from
those made available by the Plan Administrator, or to the extent no selection
has properly been made, by adjusting the account to reflect the increase or
decrease that would have been incurred by the account for the applicable period
if the account had been invested for the applicable period in the fund selected
in its sole discretion by the Plan Administrator.


(c)The Plan Administrator shall prescribe such rules as it deems necessary or
appropriate regarding the adjustments to be made to the Supplemental Matching
Accounts to reflect the timing of investment elections made by the Member and
the timing of amounts being credited or debited to the Supplemental Matching
Accounts.


The Supplemental Matching Account balance of a Member shall be debited with the
amount paid to or on behalf of the Member under this Plan related to that
account.


4.4    Establishment and Determination of Supplemental Company Contributions
Account. The Employer shall establish a Supplemental Company Contributions
Account on its books for each Member that is an employee of that Employer. The
Supplemental Company Contributions Account of a Member shall be credited with
each of the following:
(a)As of the end of each Plan Year, the positive difference, if any, between (1)
and
(2)below for each Plan Year (or a fraction thereof for the Plan Year during
which the Member enters the Plan or the Plan Year during which the account
becomes payable under Article V):


(1)    The contributions that would have been credited to the account of the
Member in the 401(k) Plan for the Plan Year with respect to fixed percentage
employer contributions that would have been made under the 401(k) Plan (i) by
taking into account the Compensation of the Member earned during the Plan Year,
and (ii) without taking into account the limitations of Code Sections 415 and
401(a)(l 7).


(2)    The fixed percentage employer contributions allocated to the account of
said Member under the 401(k) Plan for the Plan Year in accordance with the terms
of the 401(k) Plan.


The account for a Plan Year under this Section 4.4(a) shall be credited on the
latest day of the Plan Year (or if earlier as of the date the account becomes
payable under Article V during the Plan Year).




7

--------------------------------------------------------------------------------




(b)The account shall be adjusted at the end of each year (and as of the date the
account becomes payable under Article V if that date is not the end of a year)
under rules established by the Plan Administrator to reflect the increase or
decrease that would have been incurred by the account if the account had been
invested for the applicable period in the investments selected in advance by the
Member from those made available by the Plan Administrator, or to the extent no
selection has properly been made, by adjusting the account to reflect the
increase or decrease that would have been incurred by the account for the
applicable period if the account had been invested for the applicable period in
a fund selected in its sole discretion by the Plan Administrator. The Plan
Administrator shall prescribe such rules as it deems necessary or appropriate
regarding the adjustments to be made to the account to reflect the timing of
investment elections made by the Member and the timing of amounts being credited
or debited to the account.


(c)The Supplemental Company Contributions Account balance of a Member shall be
debited with the amount paid to or on behalf of the Member under this Plan
related to that account.


4.5
Special Expatriate Credits.



(a)Notwithstanding Section 4.1, a Member who is an Expatriate temporarily
assigned to a country in which an election to defer salary into the Plan is not
allowed by domestic labor law shall not be able to elect any deferrals under
Section 4.1 relating to Compensation for services in such country during such
assignment.


(b)To the extent a Member who is an Expatriate is unable to make elective
deferrals under this Plan during the temporary assignment, whether because of
legal prohibitions or because of the tax costs under the laws of the applicable
jurisdiction, the following shall apply:


(1)    The Employer in its discretion may credit from time to time to the
Deferral Account of the Member an amount as determined by the Employer which
credit shall be treated for purposes of the Plan as if it were made under a
deferral election under Section 4.1 (including the crediting of amounts under
Section 4.3 to the Supplemental Matching Account of the Member, the crediting of
amounts under Section 4.4 to the Supplemental Company Contributions Account of
the Member with respect to such credits, together with the crediting of
appropriate investment adjustments applying the investment adjustments
provisions of Sections 4.2, 4.3 and 4.4).


(2)    Upon the return of the Member to service in the United States, the Member
may make a special election from time to time under rules established by the
Plan Administrator to make elective deferrals to this Plan from Compensation
relating to services provided following the foreign assignment that the Member
would have deferred under this Plan during such assignment if the Member had
been employed in the United States. Such election shall be subject to the
requirements of Section 4.1, including the requirements that the election be
made during the year prior to the year during which the services are provided to
which the Compensation relates. In determining the extent to which the Member
may make elections to defer Compensation under this subparagraph, there shall be
taken into account any credits to the accounts of the Member made under
subparagraph (1) above and the rate of deferrals by the Member under the Plan
prior to the temporary foreign service. At the time deferrals based upon a
proper election under this subparagraph are credited to the Deferral Account of
the Member, the Compensation actually paid to the Member for the period by the
Employer shall be reduced. Under rules established by the Plan Administrator,
appropriate credits shall be made to the Supplemental Matching Account under
Section 4.3


8

--------------------------------------------------------------------------------




and the Supplemental Company Contributions Account under Section 4.4, together
with appropriate investment adjustments shall be credited to the accounts
applying the provisions of Sections 4.2, 4.3 and 4.4 so that the Member making a
deferral hereunder is in substantially the same position under the Plan as if
the Member had deferred such amounts during the temporary foreign service.


(d)    "Expatriate" means any Member who is or has been assigned to work
temporarily outside of the United States for the Employer or an Affiliate.


4.6    Statement of Accounts. The Plan Administrator shall provide to each
Member within ninety (90) days after the close of each Plan Year, a statement in
such form as the Plan Administrator selects setting forth the balance, if any,
in the Accounts of the Member as of the last day of the Plan Year just ended.


4.7.    Accounting Device Only. The Accounts shall be utilized solely as a
device for the measurement and determination of the amounts tube paid to the
Member under this Plan. None of the Accounts shall constitute or be treated as a
trust fund of any kind.


ARTICLE V
PAYMENT OF ACCOUNTS


5.1    Benefit Payment. A Member shall be entitled to a payment equal to the
amount credited to his or her Accounts as of the Commencement Date. The payment
shall commence to be paid within 60 days of the Commencement Date on a date
selected by the Plan Administrator in its sole discretion.
5.2    Form of Payment. The amount due the Member shall be paid in the form as
elected by the Member in writing (or through any electronic means or method
approved by the Plan Administrator) that is determined by the Plan Administrator
to be both (i) valid in accordance with the terms of the Plan as it existed at
the time the election was made and (ii) an election that if honored will not
cause the Plan to fail to be in compliance with the requirements of Code Section
409A to the extent applicable to the Plan:


(a)
A single cash lump sum; or



(b)
Annual installments over a period of three years; or



(c)
Annual installments over a period of five years; or



(d)
Annual installments over a period of ten years.



In the event payment is made in installments, the accounts used to measure the
amount due the Member shall continue to be adjusted under rules prescribed by
the Plan Administrator as provided in Sections 4.2(b), 4.3(b) and 4.4(b).


It is understood that under rules established by the Plan Administrator a Member
may make a separate election as to the form of payment for deferrals and
contributions credited to the Member's accounts (together with related earnings
credits) for each year if the election is made before the beginning of the
applicable year. The form of payment election made for a year shall continue to
apply to future years until a timely change in the election is made for a
subsequent year. In the event no form of payment has been elected (or the
election made is not valid either because it did not satisfy the applicable
requirements of the Plan or because it would cause the Plan in the view of the
Plan Administrator to fail to comply with Code Section 409A), the amount due the
Member shall be paid in a form of a single lump sum payment.




9

--------------------------------------------------------------------------------




Notwithstanding the foregoing, in the event the sum of the accounts of the
Member at the Commencement Date does not exceed the limit of Code Section
402(g)(l)(B), determined as of the Commencement Date, such benefits shall be
paid in the form of a single lump sum payment to the Member without regard to
the form of payment elected by the Member.


5.3    Election to Change Form of Payment. A Member may change his or her
election of the form of payment for a particular year to another form available
under Section 5.2 by submitting a written election form to the Plan
Administrator; provided


(a)such election shall not take effect for a Commencement Date that is less than
12 months from the date the election form was received by the Plan
Administrator; and


(b)if the Commencement Date is based upon a separation from service (other than
on account of Disability) then notwithstanding any other provisions of this Plan
the payment or payments to which the Member is entitled shall not commence to be
paid to the Member until 5 years from the date that the payment or payments
would otherwise have commenced if the election to change the form of payment had
not been made.


A Commencement Date shall be on account of a Disability if the Plan
Administrator determines that the employment ended because of Disability.
Disability means an impairment which results in the Member being disabled within
meaning of Code Section 409A(a)(2)(C) as determined by the Plan Administrator.


5.4    Payment to Beneficiary. In the event a Member dies before receiving his
or her full benefit under this Plan, the Employer shall pay any remaining amount
due on behalf of the Member hereunder to the Beneficiary of the Member. Such
payment shall be in the form of a single cash payment. The payment shall be paid
within 60 days following the date of death on a date selected by the Plan
Administrator in its sole discretion. A Member may designate a Beneficiary on
the form prescribed by and delivered to the Plan Administrator. If no
Beneficiary is properly designated under this Plan, then the Beneficiary shall
be the spouse of the Member, if any, or if there is no surviving spouse and the
Member is a 40l(k) Plan Member, then the Beneficiary shall be the person
entitled under the terms of the 401(k) Plan to receive any death benefits
payable under the 401(k) Plan on account of the death of that Plan Member. If
there is no Beneficiary after application of the foregoing provisions of this
Section, then the payment shall be made to the estate of the Member. I funder
these rules the benefits are payable to the estate of the Member, and either the
Plan Administrator cannot locate a qualified representative of the deceased
Member's estate, or if administration of the estate is not otherwise required,
the Plan Administrator in its discretion may make the distribution to the
deceased Member's heirs at law, determined in accordance with the law of the
State of the Member's domicile in effect as of the date of the Member's death.


5.5    Distribution During Employment. Prior to the Commencement Date, a Member
may request a distribution of all or a portion of the amount credited to his or
her Deferral Account and Supplemental Matching Account in the event of an
Unforeseeable Emergency. The Plan Administrator shall determine, in a
non-discriminatory manner, whether a Member has an Unforeseeable Emergency. The
amount of the distribution shall be limited to the amounts reasonably necessary
to satisfy the emergency need as determined by the Plan Administrator applying
the provisions of the applicable regulations under Code Section 409A (including
taking into account the tax costs of the distribution and the amounts available
from other sources of the Member).


5.6    Discretionary Distribution for Taxes. The Plan is intended to comply with
the provisions of Code Section 409A. In the event the Plan fails to meet the
requirements of Code Section 409A and the regulations promulgated thereunder,
the Plan Administrator may, in the Plan Administrator's sole discretion,
distribute to the affected Member(s) the amount(s) such Member(s) are required
to include in


10

--------------------------------------------------------------------------------




income as a result of such failure of the Plan to comply with Code Section 409A
and such regulations. In the event of such a distribution, the affected
Member(s)'s benefits hereunder shall be adjusted to reflect the value of the
amount so distributed.


At the discretion of the Plan Administrator, the amount necessary to pay the:
(A) Federal Insurance Contributions Act tax imposed under Code Sections 3101,
312l(a) and 312l(v)(2) (the "FICA Amount"), and/or (B) Railroad Retirement Act
tax imposed under Code Sections 3201, 3211, 323l(e)(l) and 323 l(e)(8) (the
"RRTA Amount) on compensation deferred under the Plan, may be distributed to the
affected Member and the benefits of such Member hereunder shall be adjusted to
reflect the value of the amount so distributed. Additionally, in its discretion,
the Plan Administrator may provide for the distribution to the affected Member
of the amount necessary to pay the income tax at source on wages imposed under
Code Section 3401 or the corresponding withholding provisions of applicable
state, local, or foreign tax laws as a result of the distribution of the FICA
Amount or RRTA Amount, and to pay the additional income tax at source on wages
attributable to the pyramiding Code Section 3401 wages and taxes. In no event
however, shall the total amount distributed pursuant to this paragraph to a
particular Member with respect to the Member' s deferrals under the Plan exceed
the aggregate of the FICA Amount and the RRTA Amount with respect to such
deferrals, and the income tax withholding related to such FICA Amount or RRTA
Amount. The benefits of such Member hereunder shall be adjusted to reflect the
value of the amount so distributed.


ARTICLE VI
CHANGE OF CONTROL BENEFIT


In the event of a Change of Control with respect to the Member, the Member (or
the Beneficiary of the Member if the Member is deceased) shall be entitled to
receive an amount equal to the remaining balance of the Accounts of the Member,
if any, as of the date of the Change of Control as determined by the Plan
Administrator and thereafter nothing further shall be payable with respect to
the Member under the Plan. The benefits payable under this A1iicle VI shall be
paid in the form of a single cash lump sum payment within 60 days of the date of
the Change of Control on a date selected by the Plan Administrator in its sole
discretion.


ARTICLE VII
ADMINISTRATION OF THE PLAN


7.1    Plan Administration. The Plan Administrator shall have the full authority
to interpret and construe the Plan and to issue such administrative procedures
as it deems appropriate. The Plan Administrator shall have the duty and
responsibility of maintaining records, making the requisite calculations and
disbursing the payments hereunder. The Plan Administrator's interpretations,
determinations, regulations and calculations shall be final and binding on all
persons and parties concerned.


7.2    Claims Procedure. The Plan Administrator shall establish reasonable
procedures for the submission and review of claims with respect to benefits
under the Plan. A copy of the claims procedures for the Plan shall be available
from the Plan Administrator. The failure of a claimant to follow the claims
procedures with respect to a claim, including the review procedures, shall
result in the loss of the right to bring an action in court with respect to the
claim.


7.3    Amendment and Termination. The Employer may amend or terminate the Plan
as it relates to the employees of that Employer at any time, provided, however,
that (1) no such amendment or termination shall adversely affect the benefit to
which a Member or the Beneficiary of such Member would be entitled immediately
prior to the date of such amendment or termination if the employment of the
Member had then ended unless the change is necessary to keep the Plan in
compliance with the applicable provisions of the


11

--------------------------------------------------------------------------------




law, including Code Section 409A, and (2) 110 such amendment or termination
shall cancel or revoke an election made by the Member under Section 4.1 for the
year in which the amendment or termination occurs prior to the end of that year
unless to do so is determined by the Employer in good faith not to cause the
Plan to fail to comply with Code Section 409A. In the event of a termination of
the Plan, benefits shall be retained under the terms of the Plan until the
Member reaches his or her Commencement Date under the Plan; provided, however,
the Employer may elect to make distribution earlier to the Member if the
Employer determines in good faith that such distribution does not cause the Plan
to fail to comply with Code Section 409A. The liabilities of this Plan relating
to a Member may in the discretion of the Employer be transferred to another plan
or program of the Employer, provided that the Employer determines in good faith
that the transfer and the provisions of the plan or program receiving the
transfer applicable to the transfer do not result in any change to the benefits
being transferred that would cause such benefits to be subject to income
taxation under the Code prior to distribution to the Member. The Plan
Administrator may amend this Plan in the place of the Employer so long as the
amendment does not materially increase the cost of the Plan to the Employer.
Except as otherwise expressly provided in other sections of this Plan, the
payment of any benefits under the Plan may not be accelerated, including upon
the amendment or termination of the Plan, except in a manner that the Employer
determines in good faith does not cause the Plan to fail to comply with Code
Section 409A.


7.4    Payments. The Employer will pay all benefits arising under this Plan.
There shall be deducted from each payment any federal, state or local
withholding or taxes or charges which may be required under applicable law as
determined by the Employer.


7.5    Non-assignability of Benefits. The benefits payable hereunder or the
right to receive future benefits under the Plan may not be anticipated,
alienated, pledged, encumbered, or subjected to any charge or legal process, and
if any attempt is made to do so, or a person eligible for any benefits becomes
bankrupt, the interest under the Plan of the person affected may be terminated
by the Plan Administrator which, in its sole discretion, may cause the same to
be held or applied for the benefit of one or more of the dependents of such
person or make any other disposition of such benefits that it deems appropriate.


7.6    Status of Plan. Nothing contained herein shall be construed as providing
for assets to be held in trust or escrow or any other form of asset segregation
for the Member or for any other person or persons to whom benefits are to be
paid pursuant to the terms of this Plan, the Member's only interest hereunder
being the right to receive the benefits set forth herein. To the extent any
person acquires a right to receive benefits under this Plan, such right shall be
no greater than the right of any unsecured general creditor of the Employer.


7.7    Indemnification. To the extent permitted by law, the Employer shall
indemnify each member of the Board of Directors and any other employee of the
Employer to whom duties are assigned with respect to this Plan, against expenses
(including any amount paid in settlement) reasonably incurred by him or her in
connection with any claims against him or her by reason of his or her conduct in
the performance of his or her duties under the Plan, except in relation to
matters as to which he or she acted fraudulently or in bad faith in the
performance of such duties. This right of indemnification shall be in addition
to any other right to which the Board or other person may be entitled as a
matter of law or otherwise, and shall pass to the estate of a deceased person.


7.8    Reports and Records. The Plan Administrator and those to whom the Plan
Administrator has delegated duties under the Plan shall keep records of all
their proceedings and actions and shall maintain books of account, records, and
other data as shall be necessary for the proper administration of the Plan and
for compliance with applicable law.




12

--------------------------------------------------------------------------------




7.9    Finances. The costs of the Plan shall be borne by the Employer. The
rights of the Member (or of his or her Beneficiary) to benefits under the Plan
shall be solely those of an unsecured general creditor of the Employer. Any
assets acquired by or held by the Employer or set aside in a trust that may be
established by the Employer: shall not be deemed to be held as security for the
performance of the obligations of the Employer under this Plan. Notwithstanding
the foregoing, to the extent under the terms of any trust set up by an Employer
payments are made by the Trustee of said Trust to the Member with respect to
benefits under this Plan, such payments shall satisfy the obligations of the
Employer hereunder to the extent of the payments made.
-


7.10    Nonguarantee of Employment. Nothing contained in this Plan shall be
construed as a contract of employment between the Employer and any Member, or as
a right of any Member to be continued in employment of the Employer, or as a
limitation on the right of the Employer to discharge any of its employees, with
or without cause.


7.11    Applicable Law. All questions pe1iaining to the construction, validity
and effect of the Plan shall be determined in accordance with the laws of the
United States and to the extent not pre-empted by such laws, by the laws of the
State of Texas.


7.12    Headings. The headings of Sections and Articles in this Plan are for
convenience purposes only and shall in no way control or be used in the
interpretation of the content of the Sections or A1iicles or this Plan as a
whole.


7.13    Number and Gender. Where the context requires, the singular shall
include the plural and the plural shall include the singular, and any gender
shall include both other genders.


ARTICLE VIII
TRANSFER OF EMPLOYEES AMONG AFFILIATED COMPANIES


The transfer of a Member from employment with the Employer to employment with an
Affiliate shall not be deemed a termination of employment under this Plan. If
the Affiliate is an Employer under this Plan, that Employer shall determine
whether the Member shall continue to participate in this Plan as an employee of
that Employer. For purposes of this Plan, the last Employer of a Member shall be
liable for the Member's benefits hereunder even though a portion of the
liability is attributable to periods of service for another Employer.


To the extent a succeeding Employer permits an Employee to participate in this
Plan, such Employer shall determine the extent to which the prior elections made
by the Member shall continue to apply to the Member. In the event the Member is
transferred to an Affiliate that does not participate in this Plan, the Member
shall cease to be eligible to make deferrals under this Plan but the former
Employer shall continue to maintain the Accounts of the Member until the
benefits become payable to the Member hereunder.




13

--------------------------------------------------------------------------------




Dated this 29th day of December, 2017.


VENATOR MATERIALS PLC
 
By: /s/ Russ R. Stolle
Name: Russ. R. Stolle 
Title: Senior Vice President, General
Counsel and Chief Compliance Officer



HUNTSMAN P&A AMERICAS LLC
 
By: /s/ Russ R. Stolle
Name: Russ. R. Stolle
Title: Senior Vice President, General
Counsel and Chief Compliance Officer





14